DETAILED ACTION
This office action is a response to the response to the restriction requirement filed on December 10, 2020.
Claims 1-20 are pending.
Claims 9-20 are withdrawn from consideration
Claims 1-4 and 6-8 are rejected.
Claim 5 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-8 in the reply filed on December 10, 2020 is acknowledged.  

The traversal is on the ground(s) that the outstanding Restriction Requirement as the outstanding Restriction Requirement has not established the lack of a special technical feature among the cited Groups of the present invention. An objection for lack of unity of invention does not arise if a patent application claims a single general inventive concept that appears novel and involves inventive step, or if a common “special technical feature” makes a contribution over the prior art. See MPEP 1850, PCT Rule 13.2.
.

This is not found persuasive because the application contains the following inventions of groups of inventions which are not linked as to form a single general inventive concept under PCT Rule 13.1.
In particular, the inventive concept of Group I corresponds to discarding and assembling RLC protocol data units and a bearer is changed from a first type to a second type. Group II is directed to indication information that indicates that a bearer type of data belonging to the radio bearer being received by the terminal/base station is of a first or second type.
That is Group I does not particularly involve the inventive concept regarding indication information. Furthermore, Group II does not recite discarding or assembly of RLC protocol data units. It is clear the Group of inventions are directed to different inventive concepts.
The common matter linking together the above-mentioned groups of claims is “…determining by a terminal/base station to change a type of radio bearer of the terminal device/base station from a first type to a second type”.
This common matter does not comprise a single general inventive concept, based on same or corresponding technical features in view of Wen et al. (WO 2015/145255) (cited in the IDS).

Further as stated in the Abstract of Wen “…when an uplink radio bearer is reconfigured from a first uplink bearer type between a user equipment and a primary and/or secondary base station into a second uplink bearer type between the user equipment and the secondary and/or primary base station, an RLC entity of the user equipment performing corresponding processing…”.
It is clear given the broadest reasonable interpretation of the term “at least one radio bearer of the terminal device” and broadest reasonable interpretation of the term “type”. Wen discloses determining a change from a first uplink bearer type to a second uplink bearer type and performs processing accordingly. As such the common matter does not comprise a special technical feature and not a single general inventive concept

It is true that the context of Wen et al. is different from the one of the present invention; however, Claims 1 and 9 additionally 18 are totally silent with respect to the technical meaning of expression “type of radio bearer” and how the first radio bearer type distinguishes from the second radio bearer type. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wen et al.

It is apparent from the above that the inventions of Groups I and II do not have same special technical features.
In order to asses, whether the groups of inventions share corresponding special technical features, the technical effect of each group have to be determined.

It directly following from the above-identified special technical features assessment that no technical relationship between Groups I and II is present. As a consequence, the subject matter of the above-mentioned groups of Claims is not so linked to form a single general inventive concept and the requirement for unity is not met.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2019 and May 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. U.S. Patent Application Publication 2018/0083688, hereinafter Agiwal, in view of Hong et al. U.S. Patent Application Publication 2018/0092146, hereinafter Hong.

Regarding Claim 1, Agiwal discloses a data processing method (Abstract; Figure 1, 2 and 5), comprising: 
determining, by a terminal device, to change a type of at least one radio bearer of the terminal device from a first type to a second type (Paragraph [0038] managing a user plane operation in a wireless communication system. The method includes determining, by a gNodeB, 
discarding, by the terminal device, a radio link control (RLC) protocol data unit and/or an RLC service data unit buffered by a transmit side of an RLC layer entity of the at least one radio bearer (Paragraph [0176] If RLC entity being reset/re-established is a Transmitting UM RLC entity, it discards all RLC SDUs.) 
and assembling, by the terminal device, an RLC protocol data unit received by a receive side of the RLC layer entity of the at least one radio bearer into an RLC service data unit, and delivering the RLC service data unit in sequence to an upper layer entity of the RLC layer entity, wherein the upper layer entity is an upper layer entity of the RLC layer entity before the type of the at least one radio bearer is changed (Paragraph [0161-0181] deliver all reassembled RLC SDUs to upper layer in ascending order of the RLC SN, if not delivered before).
Agiwal briefly discloses the changing of a radio bearer from a first type to a second type, discarding and assembling RLC protocol data but fails to specifically disclose assembling, by the terminal device, an RLC protocol data unit received by a receive side of the RLC layer entity of the at least one radio bearer into an RLC service data unit, and delivering the RLC service data unit in sequence to an upper layer entity of the RLC layer entity, wherein the upper layer entity is an upper layer entity of the RLC layer entity before the type of the at least one radio bearer is changed.
 the type of the at least one radio bearer is changed (Paragraph [0062] Method of configuring and reconfiguring a radio bearer in order to enable a base station to add, modify, release, or change the radio bearer with user equipment by adding a WLAN carrier; Paragraph [0164] PDCP Reestablishment when the E-UTRAN bearer is changed to the WLAN bearer; Paragraph [0177-0179] reassembling RLC SDUs, removing RLC headers, and delivering all reassembled RLC SDUs to higher layers in the ascending order of RLC SNs, from any byte segments of AMD PDUs having SNs smaller than a maximum acceptable receive state variable (VR (MR)) (when possible, reassemble RLC SDUs from any byte segments of AMD PDUs with SN<VR (MR) in the receiving side, remove RLC headers when doing so and deliver all reassembled RLC SDUs to upper layer in ascending order of the RLC SN, if not delivered before). Discarding, by the receiving side, remaining byte segments of AMD PDUs and AMD PDUs (discard the remaining AMD PDUs and byte segments of AMD PDUs in the receiving side). Discarding, by the transmitting side, all RLC SDUs and AMD PDUs (discard all RLC SDUs and AMD PDUs in the transmitting side)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal with the teachings of Hong. Hong provides a solution which enables providing a WLAN radio resource to a base station radio resource and transmitting user plane data to the base station radio resource so that data 

Regarding Claim 2, Agiwal in view of Hong disclose the method according to Claim 1. Agiwal in view of Hong further disclose stopping and resetting, by the terminal device, all timers of the RLC layer entity of the at least one radio bearer; and resetting, by the terminal device, all state variables of the RLC layer entity of the at least one radio bearer to initial values (Agiwal Paragraph [0174-0181] Each RLC entity being reset/re-established stops and resets all timers and resets all state variables to their initial values).

Regarding Claim 6, Agiwal in view of Hong disclose the method according to Claim 1. Agiwal in view of Hong further disclose resetting, by the terminal device, a media access control (MAC) layer entity (Agiwal Paragraph [0161-0181] The MAC entity is reset or re-established: The MAC entity is configured to: initialize Bj for each logical channel to zero).

Regarding Claim 7, Agiwal in view of Hong disclose the method according to Claim 1. Agiwal in view of Hong further disclose at least one of the following features: clearing, by the terminal device, buffers of all uplink hybrid automatic repeat request (HARQ) processes of a media access control MAC layer entity; setting, by the terminal device, new data indication information of all uplink HARQ processes to 0 (Agiwal Paragraph [0161-0181] The MAC entity is reset or re-established: The MAC entity is configured to: initialize Bj for each logical channel to zero; stop (if running) all timers; consider all timeAlignmentTimers as expired and perform the corresponding actions; set the NDIs for all uplink HARQ processes to the value 0); 
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Hong as applied to claim 2 above, and further in view of Meylan U.S. Patent Application Publication 2009/0168723, hereinafter Meylan.

Regarding Claim 3, Agiwal in view of Hong disclose the method according to Claim 2. Agiwal in view of Hong disclose different types of bearers and disclose wherein when the type of the at least one radio bearer is the first type, the upper layer entity of the RLC layer entity is a packet data convergence protocol (PDCP) layer entity, or when the type of the at least one radio bearer is the second type, the upper layer entity of the RLC layer entity is the PDCP layer entity (Agiwal Paragraph [0017]; Hong Paragraph [0095]).
Agiwal in view of Hong fail to disclose the alternative limitation of an adaption protocol layer entity where when the type of the at least one radio bearer is the second type, the upper layer entity of the RLC layer entity is an adaptation protocol layer entity; or when the type of the at least one radio bearer is the first type, the upper layer entity of the RLC layer entity is an adaptation protocol layer entity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal in view of Hong with the teachings of Meylan. Meylan provides a solution in which the loss of synchronization of packet can be prevented during hand over of UE (Meylan Abstract; Paragraph [0003-0011]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Hong as applied to claim 1 above, and further in view of Basu Mallick et al. U.S. Patent Application Publication 2016/0212661, hereinafter Basu Mallick.

Regarding Claim 4, Agiwal in view of Hong disclose the method according to Claim 1. Agiwal in view of Hong further disclose wherein if the at least one radio bearer is a data radio bearer in RLC acknowledged mode or a signaling radio bearer in RLC acknowledged mode, the method further comprises: retransmitting, by the terminal device, a PDCP protocol data unit that is not successfully transmitted by the PDCP layer entity of the at least one radio bearer, wherein the PDCP protocol data unit is a PDCP protocol data unit that is delivered to a lower layer entity 
generating and transmitting, by the terminal device, a PDCP status report (Agiwal Paragraph [0014 and 0341] the UE sends the PDCP status report via the new DU.; Hong Paragraph [0095] the PDCP entity may compile a PDCP status report and deliver the PDCP status report on PDCP protocol data units (PDCP PDUs) to lower layers. Specifically, the PDCP entity may compile the PDCP status report in PDCP layers and then deliver the PDCP status report to lower layers (e.g. RLC layers or medium access control (MAC) layers) to transmit the PDCP status report to the base station).
Agiwal in view of Hong briefly disclose a PDCP status report but fail to explicitly disclose wherein the PDCP status report is used to notify a base station of a sequence number of a PDCP service data unit that is not successfully received. 
However, Basu Mallick more specifically teaches wherein the PDCP status report is used to notify a base station of a sequence number of a PDCP service data unit that is not successfully received (Paragraph [0069 and 0078-0095] Based on the sequence number that is added to PDCP data PDUs, it is possible to ensure in-sequence delivery during handover, and even provide a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal in view of Hong with the teachings of Basu Mallick. Basu Mallick provides a solution in which the quality of the user experience is improved. The lossless change of connection is improved between the mobile station and source secondary base station and target base station. An efficient and lossless handover procedure is obtained. The re-transmission of already correctly received data packets by the target base station to the mobile station is avoided, by compiling and transmitting the status report nonetheless in order to provide the master base station with the necessary information on missing data packets. The unnecessary data packets are avoided, by allowing the master node to forward only those packets which haven't been received by the mobile station before the mobility event (Basu Mallick Abstract; Paragraph [0198-0201]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Hong as applied to claim 1 above, and further in view of Terry et al. U.S. Patent Application Publication 2014/0177593, hereinafter Terry.

Regarding Claim 8, Agiwal in view of Hong disclose the method according to Claim 1. Agiwal in view of Hong fail to explicitly disclose receiving, by a media access control MAC layer entity of the terminal device, a MAC protocol data unit after the type of the at least one radio bearer is changed; and if the MAC protocol data unit is initially received before the type of the at least one radio bearer is changed, and the MAC protocol data unit comprises a MAC service data unit of the at least one radio bearer, discarding the MAC service data unit of the at least one radio bearer.
However, Terry more specifically teaches receiving, by a media access control MAC layer entity of the terminal device, a MAC protocol data unit after the type of the at least one radio bearer is changed; and if the MAC protocol data unit is initially received before the type of the at least one radio bearer is changed, and the MAC protocol data unit comprises a MAC service data unit of the at least one radio bearer, discarding the MAC service data unit of the at least one radio bearer (Paragraph [0038] reset procedure is changed by disassembling all of the MAC-hs PDUs in the re-ordering buffer, reassembling the segmented packets that can be successfully reassembled into MAC-hs service data units (SDUs), delivering all complete MAC-hs SDUs to higher layers, and discarding partially received MAC-hs SDUs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal in view of Hong with the teachings of Terry. Terry provides a solution in which MAC-ehs or MAC-hs instance per unit .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 5, the prior art of record fail to disclose alone, or in any reasonable combination, as required by the dependent claims, “wherein if the at least one radio bearer is a signaling radio bearer in RLC acknowledged mode, the method further comprises: resetting, by the terminal device, a value of a variable used to record a sequence number of a next transmitted PDCP service data unit and a value of a hyper frame number in the PDCP entity of the at least one radio bearer to 0; and resetting, by the terminal device, a value of a variable used to record a sequence number of a next received PDCP service data unit and a value of a hyper frame number in the PDCP entity of the at least one radio bearer to 0.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414